Exhibit 21 AMR CORPORATION SUBSIDIARIES OF THE REGISTRANT As of December 31, 2007 Subsidiary companies of the Registrant are listed below.With respect to the companies named, all voting securities are owned directly or indirectly by the Registrant, except where otherwise indicated. State or Sovereign Power Name of Subsidiary of Incorporation Subsidiaries included in the Registrant’s consolidated financial statements American Airlines, Inc. AA 2002 Class C Certificate Corporation AA 2002 Class D Certificate Corporation I AA 2003-1 Class C Certificate Corporation AA 2003-1 Class D Certificate Corporation AA 2004-1 Class B Note Corporation AA 2005-1 Class C Certificate Corporation AA Real Estate Holding GP LLC AA Real Estate Holding L.P. Admirals Club, Inc. (Massachusetts only) AEROSAN S.A.* AEROSAN Airport Services S.A.* American Airlines de Mexico, S.A. American Airlines de Venezuela, S.A. American Airlines Marketing Services LLC American Airlines Realty (NYC) Holdings, Inc. American Airlines Vacations LLC American Aviation Supply LLC Packcall Limited Reno Air, Inc. Texas Aero Engine Services, L.L.C, dba TAESL* Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Delaware Massachusetts Chile Chile Mexico Venezuela Virginia New York Delaware Delaware United Kingdom Delaware Delaware American Beacon Advisors, Inc. American Private Equity Management, LLC Delaware Delaware Americas Ground Services, Inc. Aerodespachos Colombia, S.A. AERCOL S.A. Caribbean Dispatch Services, Ltd. Dispatch Services 93, S.A. American Airlines, Division de Servicios Aeroportuarios (R.D.), S.A.(DSA) International Ground Services, S.A. de C.V. Servicio de Despacho, S.A. de C.V. (Panama Dispatch Services Inc.) Peru Dispatch S.A. Delaware Colombia St. Lucia Venezuela Dominican Republic Mexico Panama Peru AMR Eagle Holding Corporation American Eagle Airlines, Inc. AMR Leasing Corporation Business Express Airlines, Inc. Eagle Aviation Services, Inc. Executive Airlines, Inc. Delaware Delaware Delaware Delaware Delaware Delaware Avion Assurance Ltd. Bermuda PMA Investment Subsidiary, Inc. SC Investment, Inc. Delaware Delaware *Entities with 50% or less ownership.
